 

CONFIDENTIAL PORTIONS HAVE BEEN OMITTED BASED UPON A REQUEST

 

FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE

 

SECURITIES EXCHANGE ACT OF 1934 AND HAVE BEEN SEPARATELY FILED

 

WITH THE SECURITIES AND EXCHANGE COMMISSION.

   

 

LOAN AGREEMENT

between

Heineken UK Limited

and

Kingfisher Beer Europe Limited

 

 

 

 

Contents

 

Clause     1. Definitions and Interpretation   1 2. The Commitment   5 3.
Drawdown   6 4. Conditions precedent   6 5. Interest   6 6. Default interest   6
7. Repayment, prepayment and cancellation   7 8. Payments   7 9. Representations
and warranties   8 10. Undertakings   11 11. Events of default   14 12.
Indemnities   16 13. VAT   17 14. Set Off   17 15. Notices   17 16. Assignment  
19 17. Severance   19 18. Waiver   19 19. Third Party Rights   19 20.
Counterparts   20 21. Governing law and jurisdiction   20         Schedule      
      Schedule 1 - Conditions Precedent   21 1. Constitutional documents,
resolutions and certificates   21 2. Finance Documents   22 3. Financial   22 4.
Other documents and evidence   22         Schedule 2 – Facility Repayment   23  
      Schedule 3 – Draft Letter of Direction   24

 

 

 

 

This Loan Agreement is dated April 18, 2013 between:-

 

PARTIES:-

 

A.HEINEKEN UK LIMITED, a company incorporated in Scotland (Registered Number
SC065527) having its registered office at 2-4 Broadway Park, South Gyle
Broadway, Edinburgh, EH12 9JZ (the “Lender”); and

 

B.KINGFISHER BEER EUROPE LIMITED, a company incorporated in England and Wales
(Registered Number 02367133) having its registered office at Springfield House,
Sandling Road, Maidstone, Kent, ME14 2LP (the “Borrower”).

 

(each a “party” and together the “parties”)

 

BACKGROUND

 

The Lender has agreed to provide the Borrower with a secured term loan facility
of £1,000,000.

 

IT IS AGREED:-

 

1.Definitions and Interpretation

 

1.1Unless the context otherwise requires, in this Agreement the following words
and expressions shall have the meaning set out opposite them:

 

Affiliate: in relation to any person, a subsidiary of that person or a holding
company of that person or any other subsidiary of that holding company.

 

Agreement: means this loan agreement together with its Schedules.

 

Borrower’s Parent Company: means United Breweries International (UK) Limited, a
company registered in England with company number 1688201 and having its
registered office at 75 Westow Hill, Crystal Palace, London, SE19 1TX.

 

Business Day: a day (other than a Saturday or a Sunday) on which the Lender is
open for business.

 

Change of Control: a situation where:

 

(a)any person, or group of connected persons not having control (as defined in
sections 450 and 451 of the Corporation Tax Act 2010) of the Borrower on the
Effective Date acquires control of the Borrower; or

 

(b)any shareholder of the Borrower who owns more than 50% of the issued ordinary
share capital of the Borrower on the Effective Date transfers (whether by a
single transfer or a series of transfers at different times) shares
constituting, in aggregate, 50% or more in nominal value of the Borrower’s
issued ordinary share capital without the Lender’s prior written consent.

 

1

 

 

Contract Brewing and Distribution Agreement: means the contract brewing and
distribution agreement entered into between the parties on or around the
Effective Date.

 

Drawdown Date: means 9 October 2013.

 

Effective Date: means the date of this Agreement.

 

Event of Default: any event or circumstance listed in clause 11.

 

Facility: means the sterling term loan facility of £1,000,000 to be made
available to the Borrower pursuant to this Agreement.

 

Final Repayment Date: means 9 October 2016.

 

Finance Documents: means

 

(a)this Agreement;

 

(b)the Contract Brewing and Distribution Agreement;

 

(c)all agreements and other documents entered into from time to time pursuant to
any of the foregoing; and

 

(d)any other documents designated by the Lender and the Borrower as a Finance
Document.

 

Financial Indebtedness: means all payment or repayment obligations, whether
present or future, actual or contingent incurred by the Borrower at that time in
respect of all or any of the following (but without double counting):

 

(a)money borrowed or raised from any source;

 

(b)any bonds, notes, loan stock, debenture or similar instruments;

 

(c)any acceptance credit, note purchase facility, invoice discounting facility,
bills of exchange or documentary credits;

 

(d)gross obligations under or in respect of finance leases;

 

(e)the supply of any goods or services which is more than 60 days past the
expiry of the period customarily allowed by the relevant supplier after the due
date;

 

(f)guarantees, indemnities or other assurances against financial loss whether in
connection with the performance of contracts or otherwise; and

 

(g)amounts raised or obligations incurred in respect of any other transaction
which have the commercial effect of Financial Indebtedness (including, without
limitation, forward sale or purchase agreements, leases, hire purchase and
conditional sale agreements),

 

but excluding the invoice discounting facility created pursuant to the invoice
discounting agreement between the Borrower and The Royal Bank of Scotland
Commercial Services Limited (company number 03220331) dated 26th April 2005.

 

Financial Year: means 1st January to 31st December in the same year.

 

2

 

 

First Interest Payment Date: means 9th January 2014.

 

Interest Payment Date: means

 

(a)the First Interest Payment Date and each date falling every 3 months
thereafter; and

 

(c)the Final Repayment Date.

 

Heineken Sub-licence Agreement: means the sub-licence agreement entered into
between the Lender, the Borrower, the Borrower’s Parent Company and UB on or
around the Effective Date.

 

Material Adverse Effect: means any event or circumstance which, in the opinion
of the Lender:

 

(a)is likely to materially and adversely affect the Borrower’s ability to
perform or otherwise comply with all or any of its obligations under this
Agreement; or

 

(b)is likely to materially and adversely affect the business, operations,
property, condition (financial or otherwise) or prospects of the Borrower; or

 

(c)is likely to result in this Agreement or the Security not being legal, valid
and binding on, and enforceable in accordance with its terms against, the
Borrower and, in the case of the Security, not providing to the Lender the
security interest under the Security.

 

Permitted Debt: means the amount of £[ * ] owed by the Borrower to Shepherd
Neame Limited (company number 00138256) as at the Effective Date.

 

Permitted Security: means any Security Interest arising under:

 

(a)the Fixed and Floating Charge dated 16th May 2005 and created by the Borrower
for the purpose of securing all monies due or to become due from the Borrower to
The Royal Bank of Scotland Commercial Services Limited (company number
03220331);

 

(b)the Heineken Sub-licence Agreement;

 

(c)any liens arising by operation of law and in the ordinary course of the
Borrower’s business and not as a result of any default or omission by the
Borrower;

 

(d)any normal title retention arrangements included in a supplier’s standard
conditions of supply of goods acquired by the Borrower in the ordinary course of
trade;

 

(e)any netting or set-off arrangement entered into by the Borrower in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances; and

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 



3

 

 

(f)any Security Interest created or outstanding with the Lender’s prior written
consent.

 

Potential Event of Default: means the occurrence of any event which, with the
giving of notice and/or the lapse of time and/or the making of any
determination, or the fulfillment of any condition under clause 11 would, in the
reasonable opinion of the Lender, be expected to constitute an Event of Default.

 

Security: means the Heineken Sub-licence Agreement, pursuant to which the
Borrower’s Parent Company agrees to grant the Lender an exclusive licence to
produce, market, sell and distribute the Kingfisher brand in the United Kingdom
in the event that an Event of Default or a Potential Event of Default occurs.

 

Security Interest: any mortgage, charge (whether fixed or floating, legal or
equitable), pledge, lien, assignment by way of security or other security
interest securing any obligation of any person or any other agreement or
arrangement having or purporting to have the effect of granting or constituting
priority over unsecured creditors’ rights.

 

Tax: any tax, levy, impost, duty or other charge, fee, deduction or withholding
of a similar nature (including any penalty or interest payable in connection
with the failure to pay, or delay in paying, any of these).

 

TMLA: means the trade mark licence agreement between the Borrower’s Parent
Company and UB dated 9th October 1998, as the same was amended pursuant to a
supplemental agreement dated 22nd October 2001 and a deed of variation entered
into on or around the Effective Date.

 

UB: means United Breweries Limited, a company incorporated in India and having
its registered office at Level 3-5, UB Tower, UB City 24, Vittal Mallya Road,
Bangalore, 560001, India.

 

Unpaid Sum: means any sum due and payable but unpaid by the Borrower under this
Agreement.

 

VAT: value added tax as provided for in the Value Added Tax Act 1994 and any
other tax of a similar nature.

 

1.2A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force for the time being, taking account of any
amendment, re-enactment or extension and includes any former statute, statutory
provision or subordinate legislation which it amends or re-enacts.

 

1.3Unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders.

 

1.4Unless the context otherwise requires, words in the singular include the
plural and in the plural the singular.

 

1.5A reference to a clause or Schedule is to a clause of, or Schedule to, this
Agreement unless the context requires otherwise.

 

4

 

 

1.6A reference to a holding company or subsidiary means a holding company or
subsidiary as defined in section 1159 of the Companies Act 2006.

 

1.7A reference to this Agreement (or any provision of it) or any other document
shall be construed as a reference to this Agreement, that provision or that
document as it is in force for the time being and as amended, varied or
supplemented in accordance with its terms or with the agreement of the relevant
parties.

 

1.8A reference to a person shall include a reference to an individual, firm,
company, corporation, unincorporated body of persons, or any state or any agency
of any person.

 

1.9A reference to a document in the agreed form is to that document in the form
agreed by the parties and initialled by or on behalf of them for identification
(including any alteration which may be so agreed).

 

1.10A reference to a certified copy of a document means a copy certified to be a
true, complete and up-to-date copy of the original document, in writing and
signed by a director or the secretary of the party delivering the document.

 

1.11A reference to an amendment includes a novation, re-enactment, supplement or
variation (and amended shall be construed accordingly).

 

1.12A reference to assets includes present and future properties, undertakings,
revenues, rights and benefits of every description.

 

1.13A reference to an authorisation includes an approval, authorisation,
consent, exemption, filing, licence, notarisation, registration or resolution.

 

1.14A reference to a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation.

 

1.15A reference to the Lender shall include the Lender’s respective successors,
permitted transferees and permitted assigns.

 

1.16Clause, Schedule and paragraph headings shall not affect the interpretation
of this agreement.

 

2.The Commitment

 

2.1Amount

 

(a)Subject to the terms of this Agreement, the Lender shall make available to
the Borrower the Facility on the terms and subject to the conditions of this
Agreement.

 

2.2Purpose

 

(a)The Borrower shall, subject to the terms of this Agreement, use or procure
the use of the Facility for the purpose of:

 

(i)refinancing its Permitted Debt; and

 

(ii)providing additional working capital in the Borrower’s business.

 



5

 

 

(b)The Lender shall not be bound to monitor or verify the application of any
amount borrowed pursuant to this Agreement.

 

3.Drawdown

 

3.1Subject to clause 4, the Lender shall make the Facility available to the
Borrower in full on the Drawdown Date.

 

4.Conditions precedent

 

4.1The Facility will only be made available, and the obligations of the Lender
under this Agreement will only arise, once the Lender has received all the
documents and evidence specified in Schedule 1 in the form, and containing the
information, that it requires.

 

4.2The Lender’s obligation to make the Facility available pursuant to clause 3,
is subject to the further conditions precedent that, on the Effective Date and
the Drawdown Date:

 

(a)the representation and warranties in clause 9 are true and correct and will
be true and correct immediately after the Lender has made the Facility
available; and

 

(b)no Event of Default or Potential Event of Default is continuing or would
result from the Facility being made available to the Borrower.

 

4.3The conditions specified in this clause 4 are inserted solely for the
Lender’s benefit. The Lender may waive them, in whole or in part and with or
without conditions, without prejudicing the Lender’s right to require subsequent
fulfillment of such conditions.

 

5.Interest

 

5.1Interest shall accrue on the Facility, from and including the Drawdown Date
to the date the Facility is repaid in full.

 

5.2Interest shall be payable by the Borrower to the Lender quarterly in arrears
(at such account as the Lender may specify from time to time) on the outstanding
balance of the Facility on each Interest Payment Date at the rate of 5% above
the Bank of England base rate.

 

5.3Interest shall accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 365 days.

 

6.Default interest

 

6.1If the Borrower fails to pay any amount payable by it under this Agreement on
its due date, interest shall accrue on the Unpaid Sum from the due date up to
the date of actual payment (both before and after judgment) at a rate which is
two per cent (2%) per annum higher than the applicable rate under clause 5.2.
Any interest accruing under this clause 6.1 shall be immediately payable by the
Borrower on demand by the Lender.

 



6

 

 

6.2Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each month applicable to that Unpaid Sum but will
remain immediately due and payable.

 

7.Repayment, prepayment and cancellation

 

7.1Repayment

 

Subject to clauses 7.2 and 7.3 below, the Borrower shall repay the Facility
quarterly in arrears on each Interest Payment Date in equal installments of
£83,333.33, with the first payment falling due on the First Interest Payment
Date. In any event, the Borrower shall repay the outstanding balance of the
Facility in full (together with all other sums outstanding to the Lender under
this Agreement) on or before the Final Repayment Date.

 

7.2Voluntary Prepayment

 

The Borrower may, by irrevocable written notice to be received by the Lender not
later than 11.00 am five Business Days before an Interest Payment Date (or such
shorter period as the Lender may agree), prepay the outstanding balance of the
Facility or part thereof together with all accrued but unpaid interest and all
other costs payable pursuant to clause 12.

 

7.3No re-borrowing of the Facility

 

No amount of the Facility repaid or prepaid may be redrawn or drawn once repaid
or prepaid (as the case may be).

 

7.4Application of Prepayments

 

Any prepayment of the Facility in part pursuant to this Agreement shall reduce
the repayment installments outstanding under clause 7.1. Such prepayments shall
be applied to the amount due on the last of the repayment dates set out in
Schedule 2.

 

8.Payments

 

8.1Facility Payments

 

Subject to satisfaction of all the applicable conditions in clause 4, the Lender
shall pay the Facility to the Borrower on the Drawdown Date in accordance with
the Borrower’s draft letter of direction as set out in Schedule 3 which shall be
issued on or before the Drawdown Date.

 



7

 

 

8.2Place and time

 

All payments to be made by the Borrower to the Lender under this Agreement shall
be made on the due date specified in this Agreement to the account specified by
the Lender.

 

8.3Non-Business Day

 

If any payment should become due on a day which is not a Business Day the due
date for such payment shall be the following Business Day unless such following
Business Day shall fall in the next calendar month in which case it shall be the
preceding Business Day.

 

8.4No Set-Off/Counterclaim

 

All payments to be made by the Borrower under this Agreement shall be made in
pounds sterling:

 

(a)without set-off, deduction or counterclaim; and

 

(b)free and clear of and without deduction for or on account of all taxes unless
the Borrower is compelled by law to make payment subject to such taxes.

 

8.5Payment of taxes/grossing-up

 

All taxes in respect of this Agreement and any amounts paid or payable hereunder
shall be paid by the Borrower when due and in any event prior to the date on
which penalties attach thereto. If any such taxes or amounts in respect thereof
must by law be deducted from any monies payable or paid by the Borrower
hereunder, the Borrower shall pay such additional amounts as may be necessary to
ensure that the Lender receives after payment of such taxes an amount equal to
the full amount which it would have received had payment not been made subject
to such taxes or amounts.

 

8.6Tax receipts

 

As soon as practicable after each payment by the Borrower of tax or in respect
of taxes, the Borrower shall deliver to the Lender evidence satisfactory to the
Lender (including all relevant tax receipts) that such tax has been duly
remitted to the appropriate authority.

 

9.Representations and warranties

 

9.1Representations and Warranties

 

The Borrower represents and warrants to the Lender that:

 

(a)Status

 



8

 

 

(i)it is a limited liability company duly incorporated and validly existing
under the laws of England and Wales;

 

(ii)it has full power and authority to own its assets and carry on its business,
as it is being conducted;

 

(b)Powers and authority

 

It has the power to execute, deliver and perform its obligations under this
Agreement, and to carry out the transactions contemplated by this Agreement and
all necessary steps have been or will be taken to authorise the execution,
delivery and performance of the same. No limit on its powers will be exceeded as
a result of the borrowing or granting of the Security contemplated by this
Agreement;

 

(c)Non-Contravention

 

The execution, delivery and performance by it of this Agreement will not
contravene or conflict with:

 

(i)its constitutional documents;

 

(ii)any agreement or instrument binding on it or its assets or constitute a
default or termination event (however described) under any such agreement or
instrument; or

 

(iii)any law or regulation or judicial or official order, applicable to it;

 

(e)No default

 

(i)no Potential Event of Default has occurred or is continuing; and

 

(ii)no Event of Default has occurred or is continuing;

 

(iii)no other event or circumstance is outstanding which constitutes a default
or termination event (howsoever described) under any other agreement or
instrument which is binding on it or to which any of its assets is subject which
has or is likely to have a Material Adverse Effect;

 

(g)Litigation

 

No action, litigation, arbitration or administrative proceeding has been
commenced, or is pending or threatened against the Borrower, nor is there
subsisting any unsatisfied judgement or award given against the Borrower by any
court, arbitrator or other body which has or is reasonably likely to have a
Material Adverse Effect.

 



9

 

 

(h)Financial Statements

 

Each set of financial statements delivered by it to the Lender were prepared in
accordance with consistently applied accounting principles, standards and
practices generally accepted in its jurisdiction of incorporation and presents a
true and fair view of the Borrower’s financial condition and operations during
the relevant accounting period and were approved by the Borrower’s directors in
compliance with section 393 of the Companies Act 2006;

 

(i)No material adverse change

 

There has been no material adverse change in the business, assets or financial
condition, trading position or prospects of the Borrower since the date of the
publication of its most recent audited financial statements;

 

(j)Security Interests and Financial Indebtedness

 

(i)no Security Interest other than a Permitted Security Interest exists over all
or any part of the assets of the Borrower; and

 

(ii)it does not have any Financial Indebtedness outstanding other than under the
Permitted Debt and as permitted by this Agreement;

 

(k)Taxes

 

(i)it has complied with all taxation laws in all jurisdictions in which it is
subject to taxation and has paid all taxes due and payable by it on or before
penalties are incurred and no claims are being asserted against it in respect of
taxes; and

 

(ii)it is not required to make any deduction for or on account of Tax from any
payment it may make under this Agreement;

 

(l)Information

 

All information, in written or electronic format, supplied by, or on behalf of
the Borrower to the Lender in connection with the Facility was, at the time it
was supplied or at the date it was stated to be given (as the case may be);

 

(i)if it was factual information, complete, true and accurate in all material
respects;

 

(ii)if it was a financial projection or forecast, prepared on the basis of
recent historical information and on the basis of reasonable assumptions and was
arrived at after careful consideration;

 

(iii)if it was an opinion or intention, made after careful consideration and was
fair and made on reasonable grounds; and

 

(iv)not misleading in any material respect, nor rendered misleading by a failure
to disclose other information, except to the extent that it was amended,
superseded or updated by more recent information supplied by, or on behalf of,
the Borrower to the Lender;

 

10

 

 

(m)Pari Passu

 

Its payment obligations under this Agreement rank at least pari passu in right
and priority of payments with all existing and future unsecured and
unsubordinated obligations (including contingent obligations), except for those
mandatorily preferred by law applying to companies generally.

 

9.2Repetition

 

Each of the representations and warranties given pursuant to clause 9.1 shall be
deemed to be repeated by reference to the facts and circumstances then existing
on the Effective Date, the Drawdown Date and on each Interest Payment Date.

 

10.Undertakings

 

10.1Information Undertakings

 

The Borrower undertakes that from the date of this Agreement unless the Lender
otherwise agrees:

 

(a)Audited Accounts

 

As soon as the same become available, but in any event within 90 days after the
end of each Financial Year, deliver to the Lender a copy of the Accounts of the
Borrower for the relevant Financial Year.

 

(b)Management Accounts.

 

As soon as the same become available, but in any event within 10 days after the
end of the period to which they relate, deliver monthly management accounts of
the Borrower for such period;

 

(c)Notices

 

It shall deliver copies of all notices or other documents sent by the Borrower
to its shareholders and/or creditors;

 

(d)Default, litigation, etc

 

Promptly, upon becoming aware of the same, notify the Lender of:

 

(i)any Event of Default or Potential Event of Default;

 



11

 

 

(ii)any litigation, arbitration or administrative proceeding commenced or
threatened against the Borrower which, if adversely determined could reasonably
be expected to have a Material Adverse Effect; or

 

(iii)any Security Interest (other than a Permitted Security Interest) attaching
to any assets of the Borrower.

 

10.2Positive undertakings

 

The Borrower undertakes from the Effective Date that it shall:

 

(a)Ranking of obligations

 

Ensure that the Borrower’s payment obligations under the Finance Documents shall
at all times rank rank at least pari passu with all other present and future
unsecured and unsubordinated Financial Indebtedness of the Borrower except for
such Financial Indebtedness which is mandatorily preferred by law and not by
contract;

 

(b)Further assurance

 

Notify the Lender promptly if it becomes aware of any lack of efficacy, validity
or enforceability of any provision of any of the Finance Documents and in any
event promptly do all such things as the Lender (or any receiver or similar
insolvency official in any relevant jurisdiction) may reasonably request from
time to time to perfect, remedy any defaults or lack of validity in, and protect
the payment obligations and/or security constituted or evidenced or purported to
be constituted or evidenced by any of the Finance Documents, and it shall
forthwith pay to the Lender on demand all reasonable costs incurred in
connection with the same, save in the case of negligence or error on the part of
the Lender or its advisors;

 

(c)Pay taxes

 

Save for where the Lender is satisfied that the relevant Tax or governmental
charge is being contested in good faith and the Borrower has maintained adequate
reserves to pay such Taxes and governmental charges and the costs required to
contest them, pay and discharge all Tax and governmental charges payable by or
assessed upon it prior to the date on which the same become overdue or before
any penalty is incurred;

 

(d)Insurance

 

The Borrower shall:

 

(i)effect such insurances as a prudent company in the same business would
effect, each insurance to be in an amount and in a form a prudent company in the
same business would effect;

 

(ii)pay (or procure the payment of) all premiums promptly and do all other
things necessary to keep each insurance policy in force.

 

12

 

 

(e)Authorisations

 

The Borrower shall promptly:

 

(i)obtain, maintain and comply with; and

 

(ii)supply a certified copy to the Lender of, any authorisation required under
any law or regulation for the validity or enforceability of or to enable it to
perform its obligations under any Finance Document.

 

10.3Negative undertakings

 

The Borrower undertakes from the Effective Date that it shall not:

 

(a)Negative Pledge

 

Create or permit to subsist any Security Interest over any of its assets other
than a Permitted Security Interest;

 

(b)Fees

 

Pay any fees or commissions to any person other than:

 

(i)to any third party on open market terms and for the purpose of and in the
ordinary course of business; or

 

(ii)fees incurred under any Finance Document;

 

(c)Loans

 

Make any loans to or for the benefit of any person;

 

(d)Credit

 

Grant any credit to or for the benefit of any person other than in the ordinary
course of business;

 

(e)Financial Indebtedness

 

Save for the Permitted Debt incur or permit to subsist any Financial
Indebtedness other than in the ordinary course of carrying on its business or as
expressly contemplated in any Finance Document;

 

(f)Arm’s Length

 

Transact or contract with a third party, other than on an arm’s length basis.

 

13

 

 

11.Events of default

 

11.1Each of the following shall be an Event of Default:

 

(a)Non-payment

 

The Borrower does not pay on the due date (which shall be the date of demand if
so payable) any amount payable by it under this Agreement at the place and in
the currency and funds in which it is expressed to be payable;

 

(b)Certain defaults or claims

 

The Borrower does not comply with any of its obligations under clause 10.3;

 

(c)Other defaults

 

The Borrower does not comply with any of its obligations under any Finance
Document;

 

(c)Termination of TMLA

 

The TMLA is terminated for any reason;

 

(d)Breach of representation or warranty

 

Any representation, warranty or statement made or deemed to be repeated by the
Borrower under any Finance Document or in any document delivered by or on behalf
of the Borrower under or in connection with any Finance Document is in any
material respect incorrect when made or deemed to have been repeated;

 

(e)Attachment or distress

 

A creditor or encumbrancer attaches or takes possession of, or a distress,
execution, sequestration or other process is levied or enforced upon or sued out
against, any of the assets of the Borrower and such civil remedy is not, in the
opinion of the Lender, frivolous, vexatious and/or is not released within 30
Business Days;

 

(f)Enforcement of Security Interest

 

Any Security Interest over any of the assets of the Borrower becomes
enforceable;

 

(g)Inability to pay debts

 



14

 

 

The Borrower:

 

(i)suspends payment of its debts or is unable or admits its inability to pay its
debts as they fall due; or

 

(ii)begins negotiations with any creditor with a view to the general
readjustment or rescheduling of all or any class of creditors; or

 

(iii)proposes or enters into any composition or other arrangement for the
benefit of its creditors generally or any class of creditors;

 

(h)Insolvency proceedings

 

Any person takes any action or any legal proceedings are started or other steps
taken (including, without limitation, the presentation of a petition) for the
sequestration, winding up, administration, reorganisation or dissolution of the
Borrower or the appointment of a liquidator, trustee, receiver, administrator,
administrative receiver or similar officer in respect of the Borrower or any of
their assets or any analogous procedure or step is taken in any jurisdiction;

 

(i)Adjudication or appointment

 

Any adjudication, order or appointment is made under or in relation to any of
the proceedings referred to in clause 11.1(h);

 

(j)Cessation of business

 

The Borrower suspends, ceases or threatens to suspend or cease to carry on its
business or ceases to hold any licence, authorisation or consent necessary or
desirable for the conduct of its business;

 

(k)Ownership

 

Without the prior written consent of the Lender, there is a Change of Control;
and

 

(l)Material Adverse Effect

 

Any event or series of events occurs which in the reasonable opinion of the
Lender is likely to have a Material Adverse Effect.

 

15

 

 

11.2Acceleration

 

Within thirty (30) days of the occurrence of an Event of Default, the parties
shall use their reasonable endeavours to agree a plan which would accelerate
payments by the Borrower of any outstanding balance due to the Lender under the
Finance Documents to a level that is acceptable to the Lender. If the parties
are unable to reach agreement on a suitable plan within 30 days of the relevant
Event of Default occurring, then on the expiry of the 30 day period the Lender
may by written notice to the Borrower:

 

(a)terminate the Facility; and/or

 

(b)terminate the obligations of the Lender under this Agreement; and/or

 

(c)declare the Facility immediately due and repayable; and/or

 

(d)charge interest on the Facility at the rate specified in clause 5.2; and/or

 

(e)exercise its right to the exclusive licence pursuant to the Heineken Sub-
licence Agreement.

 

12.Indemnities

 

12.1Indemnity

 

The Borrower shall indemnify the Lender on demand against any Loss (including
any Loss on account of funds borrowed, contracted for or utilised to fund any
amount payable under this Agreement, any amount repaid or prepaid under this
Agreement and any loss of profits) which the Lender has sustained or incurred as
a consequence of:

 

(a)the failure of the Borrower to make a payment on the due date of any sum due
under this Agreement;

 

(b)the occurrence of any Event of Default, Potential Event of Default or the
operation of clause 11.2; and/or

 

(c)the enforcement or preservation of the Lender’s rights under the Finance
Documents.

 

12.2Indemnity payments

 

Where in any Finance Document the Borrower has an obligation to indemnify or
reimburse the Lender in respect of any loss or payment, the calculation of the
amount payable by way of indemnity or reimbursement shall take account of the
likely tax treatment in the hands of the Lender (as conclusively determined by
the Lender) of the amount payable by way of indemnity or reimbursement and of
the Loss or payment in respect of which that amount is payable.

 

12.3General

 

Each indemnity in this clause 12 shall constitute a separate and independent
obligation from the other obligations contained in the Finance Documents, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted from time to time and shall continue in
full force and effect notwithstanding any judgment, decree or order or a
liquidated sum or sums in respect of amounts due under the Finance Documents or
under any such judgment or order.

 

16

 

 

13.VAT

 

All payments made by the Borrower under this Agreement are calculated without
regard to VAT. If any such payment constitutes the whole or any part of the
consideration for a taxable or deemed taxable supply (whether that supply is
taxable pursuant to the exercise of an option or otherwise) by the Lender, the
amount of that payment shall be increased by an amount equal to the amount of
VAT which is chargeable in respect of the taxable supply in question.

 

No payment or other consideration to be made or furnished to the Borrower by the
Lender pursuant to or in connection with this Agreement may be increased or
added to by reference to (or as a result of any increase in the rate of) any VAT
which shall be or may become chargeable in respect of any taxable supply.

 

14.Set Off

 

The Borrower authorises that the Lender may, without notice to the Borrower, set
off any obligation due from the Borrower under the Finance Documents against any
obligation owed by the Lender to the Borrower.

 

15.Notices

 

15.1Notices and deemed receipt

 

Any notice or other communication to be given under, or in connection with the
matters contemplated by, this Agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally or
sending it by pre-paid recorded delivery or registered post to the address and
for the attention of the relevant party set out in clause 15.2 (or as otherwise
notified by that party hereunder). Any such notice shall be deemed to have been
received:

 

(a)if delivered personally, at the time of delivery;

 

(b)in the case of pre-paid recorded delivery or registered post, 48 hours from
the date of posting; and

 

(c)in the case of registered airmail, five days from the date of posting.

 

Provided that if deemed receipt occurs before 9.00 am on a business day the
notice shall be deemed to have been received at 9.00 am on that day and if
deemed receipt occurs after 5.00 pm on a business day, or on a day which is not
a business day, the notice shall be deemed to have been received at 9.00 am on
the next business day. For the purpose of this clause, “business day” means any
day which is not a Saturday, a Sunday or a public holiday in the place at or to
which the notice is left or sent.

 

17

 

 

15.2Addresses for notices

 

The addresses of the Parties for the purposes of clause 14.1 are:

 

Lender       Address: Heineken UK Limited   2-4 Broadway Park   South Gyle
Broadway   Edinburgh   EH12 9JZ     For the attention of: The Legal Department  
  Borrower       Address: Kingfisher Beer Europe Limited   Springfield House  
Sandling Road   Maidstone   Kent, ME14 2LP     For the attention of: The Chief
Executive

 

or such other address in the United Kingdom as may be notified in writing from
time to time by the relevant party to the other party.

 

15.3No electronic service

 

Notice given under this Agreement shall not be validly served if sent by e-mail.

 

18

 

 

16.Assignment

 

16.1The Lender may assign all or any part of its rights or benefits under this
Agreement to an Affiliate of the Lender and to any third party provided that the
Lender gives the Borrower at least 30 days notice of such assignment and subject
to the Borrower consenting to the proposed assignment to a third party (such
consent not to be unreasonably withheld or delayed). For the avoidance of any
doubt, an assignment by the Lender to an Affiliate of the Lender shall not be
subject to the Borrower’s consent.

 

16.2The Lender may disclose to a prospective assignee or to any other person who
may propose entering into contractual relations with the Lender, or to any
investor or potential investor in a securitisation (or similar transaction of
broadly equivalent economic effect), in relation to this Agreement such
information about the Borrower or the Lender’s rights or obligations under this
Agreement, and any associated documentation (including any security), as the
Lender shall consider appropriate provided that any such assignee or other
person undertakes to the Lender and the Borrower to keep such information
confidential.

 

16.3The Borrower may not assign any of its rights or transfer any of its rights
or obligations under this Agreement.

 

17.Severance

 

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

(a)the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

 

(b)the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.

 

18.Waiver

 

Failure, delay or neglect by either party to enforce at any time any provision
of this Agreement shall not be construed nor shall be deemed to be a waiver of
that party’s rights hereunder nor in any way affect the validity of the whole or
any part of this Agreement nor prejudice the party’s rights to take subsequent
action.

 

19.Third Party Rights

 

A person who is not party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Agreement.

 

19

 

 

20.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and this has the same effect as if the signatures on
the counterparts were on a single copy of this Agreement. Any party may enter
into this Agreement by signing any such counterpart.

 

21.Governing law and jurisdiction

 

21.1This agreement and any dispute or claim arising out of, or in connection
with, it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by, and construed in accordance with, the law of
England and Wales.

 

21.2The parties to this agreement irrevocably agree that, subject as provided
below, the courts of England and Wales shall have exclusive jurisdiction to
settle any dispute or claim that arises out of, or in connection with, this
agreement or its subject matter or formation (including non-contractual disputes
or claims). Nothing in this clause shall limit the right of the Lender to take
proceedings against the Borrower in any other court of competent jurisdiction,
nor shall the taking of proceedings in any one or more jurisdictions preclude
the taking of proceedings in any other jurisdictions, whether concurrently or
not, to the extent permitted by the law of such other jurisdiction.

 

This agreement has been entered into on the date stated at the beginning of it.

 



20

 

 

Schedule 1 - Conditions Precedent

 

1.Constitutional documents, resolutions and certificates

 

1.1A copy of the constitutional documents of the Borrower.

 

1.2A copy of the resolutions duly passed by the Borrower’s and the Borrower’s
Parent Company’s board of directors:

 

(a)approving the entry into, terms of and transactions contemplated by the
Finance Documents;

 

(b)authorising specified persons to execute the Finance Documents on its behalf,
to give all notices (and take all other action in connection with the Finance
Documents;

 

(c)confirming no limit on the powers of the Borrower or the Borrower’s Parent
Company or their directors to borrow money or create security would be exceeded
by its entry into or performance of its obligations under the Finance Documents;
and

 

(d)confirming that entry into the relevant Finance Document is in the commercial
interests of the Borrower (stating the reasons for such conclusion).

 

1.3A certificate, signed by a director of the Borrower, confirming that
borrowing or granting security in respect of the Facility would not mean any
borrowing, security or similar limit binding on the Borrower would be exceeded.

 

1.4A certificate, signed by a director of the Borrower’s Parent Company,
confirming that borrowing or granting security in respect of the Facility would
not mean any borrowing, security or similar limit binding on the Borrower would
be exceeded.

 

1.5A certificate, signed by a director of the Borrower, confirming that each
copy of a document relating to it that it has provided under Schedule 1 is
correct, complete and in full force and effect at a date no earlier than the
Effective Date.

 

1.6A certificate, signed by a director of the Borrower’s Parent Company,
confirming that each copy of a document relating to it that it has provided
under Schedule 1 is correct, complete and in full force and effect at a date no
earlier than the Effective Date.

 

21

 

 

2.Finance Documents

 

2.1Each of the Finance Documents, duly executed by the Borrower.

 

3.Financial

 

3.1A copy of the Borrower’s latest available audited financial statements.

 

3.2The Borrower’s unaudited financial statements for the six (6) month trading
period ending on 30th June 2013.

 

4.Other documents and evidence

 

4.1A copy of any power of attorney under which the Borrower may execute the
Finance Documents.

 

4.2A copy of any other authorisation, document, opinion or assurance which the
Lender considers necessary in connection with the entry into, and performance
of, the transactions contemplated by the Finance Documents, or for the Finance
Documents to be valid and enforceable.

 

22

 

 

Schedule 2 – Facility Repayment

 

Repayment Date Repayment Amount 9th January 2014 £83,333.33 9th April 2014
£83,333.33 9th July 2014 £83,333.33 9th October 2014 £83,333.33 9th January 2015
£83,333.33 9th April 2015 £83,333.33 9th July 2015 £83,333.33 9th October 2015
£83,333.33 9th January 2016 £83,333.33 9th April 2016 £83,333.33 9th July 2016
£83,333.33 9th October 2016 £83,333.33 Total capital repayment: £1,000,000

 

23

 

 

Schedule 3 – Draft Letter of Direction

 

[ON KBE HEADED PAPER]

 

HEINEKEN UK LIMITED

2-4 Broadway Park

South Gyle Broadway

Edinburgh

EH12 9JZ

 

[DATE]

 

Dear Sirs

 

Letter of Direction

 

Heineken UK Limited (“Heineken”) and Kingfisher Beer Europe Limited
(“Kingfisher”) entered into a loan agreement on [DATE] (the “Loan Agreement”),
under the terms of which Heineken agrees to make available to Kingfisher a loan
of £1,000,000 (the “Loan”) on the terms and conditions set out in the Loan
Agreement.

 

Pursuant to clause 8.1 of the Loan Agreement, Kingfisher requests for Heineken
to make payment of the Loan in accordance with the terms set out in this letter
of direction. Specifically, Kingfisher requests for payment of the Loan to be
made in two installments on the due date for payment of the Loan as follows:

 

1.£[ * ] or the amount of Kingfisher’s debt to Shepherd Neame Limited (company
number 00138256) (“Shepherd Neame”) on the Drawdown Date, whichever is the
lesser, shall be paid directly to Shepherd Neame to the undernoted account
details. The parties have acknowledged in the Loan Agreement that the main
purpose of the Loan is to enable Kingfisher to repay an amount of £[ * ] that it
owes to Shepherd Neame, and accordingly, Kingfisher’s direction for payment to
be made by Heineken directly to Shepherd Neame is to enable Kingfisher to settle
its debt to Shepherd Neame at the earliest opportunity. For the avoidance of
doubt, Kingfisher must satisfy itself that payment by Heineken to Shepherd Neame
pursuant to this letter of direction will constitute settlement of Kingfisher’s
debt to Shepherd Neame.

 

2.The amount owing by Kingfisher to Heineken pursuant to clause 3.4 of the
contract brewing and distribution agreement entered into between the parties on
[DATE], in relation to the costs of trial brews and package design changes,
shall be set off against the remainder of the Loan due under the Loan Agreement,
and the balance of £[ ] shall be paid directly to Kingfisher to the undernoted
account details.

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

24

 

 

The parties agree that payment of the Loan by Heineken in accordance with this
letter of direction shall crystallise the Loan and that Heineken’s obligation
under the Loan Agreement to pay the Loan pursuant to clause 8.1 of the Loan
Agreement shall be satisfied. For the avoidance of any doubt, no further amount
shall be payable by Heineken under the Loan Agreement.

 

With effect from the date of payment by Heineken of the Loan in accordance with
the terms of this letter of direction, Kingfisher’s right and obligations under
the Loan Agreement shall commence in respect of the full Loan amount on the
terms and conditions set out in the Loan Agreement.

 

A person who is not party to this letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this letter.

 

Please confirm your agreement to the terms set out or referred to in this letter
by signing and returning the enclosed duplicate copy of this letter.

 

Yours faithfully

 

Damon Swarbrick, Chief Executive Officer

Kingfisher Beer Europe Limited

 

Undernote:

Shepherd Neame Bank Details

[          ]

 

Kingfisher Bank Details

[          ]

 



Accepted and agreed for and on behalf of Heineken UK Limited, by:-

_____________________________________ Director ________________________________

Date

 

_____________________________________ Print Name



 

25

 

 

EXECUTION PAGE

 

THE BORROWER

 

Signed for and on behalf of

KINGFISHER BEER EUROPE LIMITED by:

)
)                 Signature   /s/ Damon Swarbrick             Name (block
capitals)   DAMON SWARBRICK

Before this witness:

 

 

    Director Witness signature   /s/ Mark Davis         Witness name   MARK
DAVIS   (block capitals)             Witness address   Springfield House        
  Sandling Road           Maidstone, Kent              

THE LENDER

 

Signed for and on behalf of

HEINEKEN UK LIMITED by:

)
)         Signature   /s/ Joss van der Burg             Name (block capitals)  
JOSS VAN DER BURG Before this witness:     Director         Witness signature  
/s/ Mark Hannam         Witness name   MARK HANNAM   (block capitals)          
  Witness address   30 Kingston Road           Oxford           OX2 6RQ        
     

26

 

 